MEMORANDUM OPINION
                                         No. 04-12-00312-CV

                          IN THE INTEREST OF X.J.W., et al., Children

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-01347
                    Honorable Charles E. Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 11, 2012

DISMISSED FOR LACK OF JURISDICTION

           On May 22, 2012, appellant Ashley White filed a notice of appeal seeking to appeal an

order terminating her parental rights to her minor children. On June 1, 2012, the clerk’s record

was filed. After reviewing the record, we were unable to locate an order terminating appellant’s

parental rights or any other final appealable order; therefore, on June 8, 2012, we ordered

appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. See In re L.E.R., Jr., 2011 WL 1158408, at *1 (Tex. App.—San Antonio Mar. 30,

2011, no pet.) (mem. op.) (appellate court can only consider an appeal in which a final judgment

or appealable order has been signed by the trial court). Appellant did not respond to our order.

Because no final judgment or appealable order has been signed by the trial court, this appeal is
                                                                                  04-12-00312-CV


dismissed for lack of jurisdiction without prejudice to appellant re-filing or pursuing an appeal

after the trial court has signed a final judgment or appealable order. See id.



                                                  PER CURIAM




                                                -2-